Case 18-12221-K.]C Doc 230 Filed 10/24/18 Page 1 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: § Chapter ll
ATD CORPORATION, et al.,l ` § Case No. 18-12221 (KJC)
Debtors. § (Jointly Administered)
§ Re: Docket Nos. 6, 98)9~1\

 

FINAL ORDER (I) AUTHORIZING THE PAYMENT OF CERTAIN PREPETITION
AND POSTPETITION TAXES AND FEES AND (II) GRANTING RELATED RELIEF

 

 

Upon the motion (the “l\_/Io_ti@”)2 of the above-captioned debtors and debtors in
possession (collectively, the “D_etgor_s”) for entry of an final order (this “Final Order”):
(a) authorizing, but not directing, the Debtors to remit and pay undisputed prepetition Taxes and
Fees in the ordinary course of business and (b) granting related relief, all as more fully set forth
in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this
matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order ofReference
from the United States District Court for the District of Delaware, dated February 29, 2012; and
that this Court may enter a final order consistent with Article III of the United States
Constitution; and this Court having found that venue of this proceeding and the Motion in this
district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the
relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

 

l The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification

number, where applicable, include: ATD Corporation (3683); Accelerate Holdings Corp. (0528); American
Tire Distributors Holdings, Inc. (6143); American Tire Distributors, Inc. (4594); Rubbr Automotive Services,
LLC (3334); The Hercules Tire & Rubber Company (3365); Terry’s Tire Town Holdings, Inc. (7464); Tire Pros
Francorp (1361); and Hercules Asia Pacif`ic, LLC (2499). The location of the Debtors’ service address in these
chapter 11 cases is 12200 Herbert Wayne Court, Suite 150, Huntersville, North Carolina 28078.

2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

 

 

Case 18-12221-K.]C Doc 230 Filed 10/24/18 Page 2 of 4

opportunity for a hearing on the Motion were appropriate under the circumstances and no other
notice need be provided; and this Court having reviewed the Motion and having heard the
statements in support of the relief requested therein at a hearing before this Court
(the “@armg”); and this Court having determined that the legal and factual bases set forth in the
Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the
proceedings had before this Court; and after due deliberation and sufficient cause appearing
therefor, it is HEREBY ORDERED THAT:

l. The Motion is granted on a final basis as set forth herein.

2. The Debtors are authorized, but not directed, to: (a) pay or remit the Taxes and
Fees that accrued prior to the Petition Date and that will become payable in the ordinary course
during the pendency of these chapter ll cases at such time when the Taxes and Fees are payable
and (b) pay Taxes and Fees that arise or accrue in the ordinary course of business on a
postpetition basis consistent with prepetition practices; provided, however, that the authority of
the Debtors to make any payments under this Final Order is subject to the terms and conditions
of the DIP Credit Agreement (as defined in the First Day Declaration) and the interim and final
orders of this Court approving the financing provided thereunder, including, without limitation,
that such payments must comply with the DIP Budget under, and as defined in, the DIP Credit
Agreement.

3. Subject to the terms of the Cash Management Order (as defined in the First Day
Declaration), the banks and financial institutions on which checks were drawn or electronic
payment requests made in payment of the prepetition obligations approved herein are authorized
to receive, process, honor, and pay all such checks and electronic payment requests when

presented for payment, and all such banks and financial institutions are authorized to rely on the

 

 

Case 18-12221-K.]C Doc 230 Filed 10/24/18 Page 3 of 4

Debtors’ designation of any particular check or electronic payment request as approved by this
Final Order.

4. Notwithstanding the relief granted in this Final Order and any actions taken
pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the
validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other
party in interest’s right to dispute any prepetition claim on any grounds; (c) a promise or
requirement to pay any prepetition claim; (d) an implication or admission that any particular
claim is of a type specified or defined in this Final Order or the Motion; (e) a request or
authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of
the Bankruptcy Code; or (f) a waiver of the Debtors’ or any other party in interest’s rights under
the Bankruptcy Code or any other applicable claim.

5. Subj ect to the terms of the Cash Management Order, the Debtors are authorized to
issue postpetition checks, or to effect postpetition fund transfer requests, in replacement of any
checks or fund transfer requests that are dishonored as a consequence of these chapter ll cases
with respect to prepetition amounts owed in connection with the relief granted herein.

6. Notwithstanding the relief granted in this Final Order, any payment made by the
Debtors pursuant to the authority granted herein shall be subject to any order authorizing use of
cash collateral.

7. Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such
notice.

8. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Order are immediately effective and enforceable upon its entry.

 

 

 

 

Case 18-12221-K.]C Doc 230 Filed 10/24/18 Page 4 of 4

9. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Final Order in accordance with the Motion.
lO. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enfo b ent of this Fi l Order.

Dated; pfa/j Lj‘ , 2018 /{ /\v/\:§ ¢VL<,'/\/
Wilmington, Delaware The H norable vin J. Carey
United tates ptcy Ju¢,;

 

 

